DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a communication system comprising: a communication network; and a transmission device including a driver section that is able to transmit a data signal by using three or more predetermined number of voltage states and set voltages in each of the voltage states, and a control section that sets an emphasis voltage that is based on a transition among the predetermined number of the voltage states, and thereby causes the driver section to perform emphasis; and a reception device including a reception section that is configured to receive the data signal and the emphasis voltage from the transmission device, and a communication interface section configured to communicate information to a control device via the communication network, the information based on the data signal and the emphasis voltage, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-19 are also allowed as being dependent on claim 1.  
In regards to claim 20, the prior art does not disclose of a communication method comprising: transmitting, with a transmission device, a data signal by using three or more predetermined number of voltage states; setting, with the transmission device, an that is based on a transition among the predetermined number of the voltage states, and thereby performing emphasis; receiving, with a reception device, the data signal and the emphasis voltage from the transmission device; and6Application No. 16/890,262Docket No.: 880001-6450-US02 Request for Reconsideration dated July 13, 2021Reply to Office Action of April 13, 2021communicating, with the reception device, information to a control device via a communication network, the information based on the data signal and the emphasis voltage, nor would it have been obvious to one of ordinary skill in the art to do so. 7     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON CRAWFORD/Primary Examiner, Art Unit 2844